Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A2, B1, and C1 and claims 1, 3-5, 8-13, and 18-20 in the reply filed on 06/07/2021 is acknowledged. Claims 8-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021. Claims 8-11 are dependent on non-elected claims 6 and 7 and claims 18-20 are drawn to non-elected species A1 (Fig. 1).
Accordingly, claims 1-20 are pending with claims 2, 6-11 and 14-20 withdrawn. Claims 1, 3-5, and 12-13 are examined herein. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “a two elongated surfaces” should be changed to “two elongated surfaces”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1, 3-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al. US Pub 20170062080 in view of Tas et al1. “Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions”. 
Regarding claim 1 and 13, Cheatham discloses an elongate fuel element (100) for use in a nuclear reactor (Fig. 1Band [0050]) comprising:
a silicon carbide cladding (30/40/50  and [0052] “suitable materials for the cladding include ceramics, such as silicon-carbide (SiC)”) having two opposing elongated walls (50) and two opposing end walls (30 and 40) shorter than the elongated walls (see Fig. 1B), the elongated walls and the end walls defining an enclosure ([0050] and Fig. 1B), the enclosure having a length (L1) from end wall to end wall and a width from elongated wall to elongated wall (see Fig. 1B) and the cladding having a longitudinal axis (20) and a transverse axis perpendicular to the longitudinal axis (vertical axis); and
nuclear fuel positioned within the enclosure (represented as dashed line and Fig. 12B: 900’), the fuel having a two elongated surfaces (910’) and two end surfaces (915’ and 920’) shorter than the elongated surfaces (as shown by the dashed line in Fig. 1B, the length of the vertical surfaces is much greater than the length of the end surfaces), each of the two elongated surfaces, prior to swelling in use, being  spaced at a first distance from, and in a facing relationship to, a different one of the elongated walls of the cladding, and each of the end surfaces, prior to swelling in use, being spaced at a second distance from, and in facing relationship to, a different one of the end walls of the cladding (Fig. 1B and [0050]  “include gaps between the cladding and fissionable composition”);
While the fuel element, as shown in Fig. 1B, does not explicitly show that the second distance is greater than the first distance, Cheatham disclose that “the expanded fuel expands 
Additionally, Cheatham discloses there may be a gap between the nuclear fuel and the cladding ([0050]) and the nuclear fuel “ratio can be selectively varied at multiple different locations along the longitudinal axis to selectively design a strain profile for the fuel element that is achieved by targeting expected strain and/or burn-up for the expected flux and fuel assembly movement over the fuel cycles of the fuel assembly lifetime” ([0056]) but is silent as to the absolute dimensions of the fuel, the cladding and the gap. 
Tas teaches a fuel element having elongated surfaces of fuel being minimally spaced from elongated surfaces of cladding (see Table 1; the diametrical gap is 0.19 mm, which meets the definition of minimal spacing provided at [0011]) and further teaches that as the gap becomes larger (pellet becomes smaller) the stress on cladding increases due to increased temperatures (therefore the increased thermal expansion) and gap internal pressure, stress on the cladding becomes larger, and as presented, cladding strain increases (Fig. 3/4 and Pg. 4). By utilizing a gap thickness between 0.030-0.150 mm, the cladding hoop strain is less than .1% and .05% (Fig. 4). Moreover, a skilled artisan would have been able to calculate by known means or determine by historical use, the maximum amount of swelling the selected fuel will undergo in 
Accordingly, Cheatman and Tas both establish that the gap size dimensions are result-effective, and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize such gap dimensions to control the swelling profile and the resulting deformation of the cladding tube. A skilled artisan, through routine-experimentation, would recognize that by optimizing the first and second distances the swelling profile of the nuclear fuel can be controlled such that when the fuel swells, the swollen fuel swells beyond the first distance and up to but not beyond the second distance resulting in the deformation of the elongated sidewalls. Moreover, when the gap is smaller, the pellet is larger and therefore the fission gas is more severe leading to an increase on the cladding (Pg. 4). A skilled artisan would also recognize that a larger second distance would allow for a larger gas plenum region to contain the fission products and absorb the fuel swelling. Therefore, it would have been obvious to optimize the gap size between the end of the fuel and the cladding tube, such that the expansion of the fuel in the second direction will not induce any further stress or deformation on the end walls of the cladding. Such a modification provides the predictable advantage of ensuring an effective pellet-cladding gap thickness for fuel reliability under transient and accidental conditions. 
Regarding claim 3, Cheatham discloses all the elements of the parent claim. Cheatham further discloses wherein the fuel is UO2 ([0054] “Fissionable fuel may be of a metal form, an oxide form… selected from group comprising uranium”).   
Regarding claims 4-5, the above-described combination teaches all the elements of the parent claim. Cheatham further discloses wherein the fuel is configured in cross-section in an elliptical shape ([0085] “ovoid”) defining a vertex at each of the shorter end surfaces (an ovoid shaped pellet would inherently have a vertex at each end surface) and two convexly curved elongated surfaces ([0086] “outer walls 910′ can be linear or have a concavity or convexity”), the elliptical shape having a major axis extending from vertex to vertex, and a minor axis perpendicular to the major axis (an ovoid shaped pellet would inherently have a major vertex to vertex and a minor axis); wherein each convexly curved elongated surface defines a co-vertex at the minor axis and curves from the co-vertex to, and meets, each vertex, (an ovoid shaped pellet would inherently have a co-vertex at the minor axis due to the curved surfaces) and the first distance is smallest between the co-vertexes and the elongate walls of the cladding (the end of an ovoid pellet would curve inward at the co-vertexes and therefore the distance would be the smallest between the co-vertexes and the cladding walls). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al. US Pub 20170062080, in view of Tas et al. and further in view of Nylund et al. US 6151376. 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim but does not explicitly teach the end walls of the cladding being thicker than the elongated walls. 
Nylund however teaches a fuel element (Fig. 4) wherein the end walls of the cladding are thicker in cross-section than the elongated walls of the cladding (Col 5 ln 26-27 “The fuel rod 4 has a material thickness which around the axial gap 15a is larger than in the rest of the fuel rod 4”). It would have been obvious to one of ordinary skill in the art before the effective 
This is further motivated by Cheatham which discloses “constructing the fuel element to have a variable cladding thickness along the longitudinal axis to offset the modeled fuel strain” [0109]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tas, Fatma Burcu, and Sule Ergun. "Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions." Energy conversion and management 72 (2013): 88-93.